—Judgment, Supreme Court, New York County (Beverly Cohen, J.), entered on October 5, 1990, which, inter alia, awarded the defendant annual support and maintenance in the amount of $80,000 until her death or remarriage, unanimously modified on the law to delete the language "until the death or remarriage of the Wife” from the first decretal paragraph, and to substitute the language "until the death of either party or until modification pursuant to Domestic Relations Law § 236 (B) (9) or § 248”, and otherwise affirmed, without costs.
*504The first decretal paragraph is modified, without opposition, to conform to the requirements of the statute.
General testimony by the wife as to the disabilities she suffers as a result of her age and medical condition was properly admitted since the effect of these conditions on the wife’s ability to work is readily apparent without the necessity of expert testimony (see, Monahan v Weichert, 82 AD2d 102).
We have considered all of the plaintiff’s remaining arguments on appeal, and find them to be without merit. (Leider v Otero-Leider, 161 AD2d 277.) Nor is there any basis to interfere with the trial court’s findings forming the basis for its awards. Concur—Milonas, J. P., Ellerin, Ross and Rubin, JJ.